DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1-4, 6-12 and 14-20. Claims 1, 9 and 17 have been amended. The amendments to claims 1, 9 and 17 are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal, and are therefore not being entered.
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “detecting a scene change”; specific definition of “the number of target pictures”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Yang et al. fails to teach “determining an inter-picture change degree of the target GOP based on the number of target pictures in the target GOP and an intra-picture block ratio of the target GOP”. However, examiner respectfully disagrees. In Paragraph 23, Yang et al. teaches “A scene change may be detected, for example, by comparing the difference between the mean value of the current picture and the mean value of the previous picture with a predefined threshold value and comparing the average of the difference between a current picture pixel and the corresponding pixel in the previous picture to determine the number of changes between the current picture and a previous picture. If the number of changes is greater than a threshold value, there has been a scene change.” In Paragraph 28, Yang et al. teaches “Upon estimation of the quantization parameter, QP1, the pre-processor computes the costs. The prediction cost and the residual cost is computed for each picture in the current GOP, predCost[i and resiCost[i], i=0,1, . . . , 2*GOPSIZE-1 in the field coding mode and i=0, 2, . . . , 2*GOPSIZE-2 for the frame coding mode. These costs are the sum of those for all the macroblocks in the picture and are used in bit allocation and rate control in the main processor. The prediction cost, predCost[i], represents the estimated number of bits needed to generate an error image (field or frame). The bits are mostly from inter-picture prediction and/or intra-picture prediction. The residual cost, resiCost[i], represents the cost of encoding the prediction error image. This could be, for example, sum of absolute difference (SAD), sum of absolute transformed difference (SATD), or any other measure describing the difficulty in encoding the error image. The pre-processor can also perform a simple motion estimation and a crude coding mode decision in order to more accurately compute the costs.” In Paragraph 30 it teaches “Bit allocation and QP estimation for the current picture is performed in the main processor by looking at the buffer status and all the remaining pictures in the current GOP. The model based rate control algorithm according to the invention aims to meet a given relationship of QPs to be assigned to different pictures. The relationship could be dependent on another processing unit and the complexity of each picture and/or the picture type. For example the QP could be maintained as constant as possible over the current GOP with a little bigger, e.g., +2, QP for B pictures. A bigger QP is assigned to encoding B pictures since B pictures are not used as reference pictures in prediction of other pictures. The number of bits required to encode each picture is estimated using the prediction cost, predCost[i], and the residual cost, resiCost[i], received from the pre-processor and the characteristic of the category to which each picture belongs.” In Paragraph 31, it teaches “Accordingly to an exemplary embodiment of the invention, pictures within a GOP are classified into categories to accurately characterize different coding schemes and availability of certain reference pictures. For example, the pictures could be categorized in one of the following nine categories: P frames (P_Frame); P top fields (P_Top); P bottom fields with more than one reference fields (P_Bottom); B frames (B_Frame); B fields coded with a reference field that is one field away (B_Close); B fields coded without having a reference field that is one field away (B_Far); I frames (I_Frame); I fields (I_Field); and P bottom fields coded with only one reference field (PI_Field). The PI_Field is for the bottom field of the first frame in each GOP when the field is not allowed to refer pictures in the previous GOP. FIG. 3 illustrates the picture categories according to an exemplary embodiment of the invention.” Then in Paragraphs 32-39, Yang et al. teaches different costs associated with these categories. In Paragraph 40, Yang et al. teaches “Given the size of the GOP and the cost information, the rate control algorithm of the main processor performs three main functions: initialization of rate control; bit allocation and QP selection, and Updating the reference data.” In Paragraph 45, Yang et al. teaches “Using cost information and picture coding type from the pre-processor and the initialization function for QP1, the QP2 that provides bits closest to target_bits_gop given in Eq. (2) is found. Next, the average of predCost and resiCost over the GOP for each category indexed by j is calculated, and stored respectively in RefRCdata[j].predCost and RefRCdata[j].resiCost.init_actual_pred_bits and init_actual_resi_bits respectively corresponding to the average values of predCost and resiCost are obtained using the initialization functions for QP1 and QP2. Then, pred_cw and resi_cw are computed using RefRCdata[j].pred.sub.--cw=init_actual_pred_bits/RefRCdata[j].predCost and RefRCdata[j].resi.sub.--cw=init_actual_resi_bits/RefRCdata[j].resiCo- st” Thus, it is clearly taught that a scene change is detected using the number of pictures in a target GOP (which is required in computing the averages as discussed above) and an intra-picture block ratio which is inherent to the categorical cost calculations discussed including the category of intra-frames. All of this is used to determine the scene changes as discussed above, and in the rejection below.
Applicant argues that Yang fails to “determine a propagation ratio of a target picture block to a reference picture block in the target picture based on the estimated parameter of the target picture and the inter-picture change degree”. However examiner respectfully disagrees. In Paragraph 11, Yang et al. teaches “To achieve these and other advantages and in accordance with the purpose of the present invention, as embodied and broadly described, a method for providing rate control in a predictive video encoder includes classifying pictures in a video sequence, estimating a first quantization parameter, calculating picture costs for each of the pictures in the video sequence based on the estimated quantization parameter, initializing rate control, performing bit allocation and quantization parameter selection based on the picture costs, and encoding the video sequence.” In Paragraph 19, Yang et al. teaches “The invention provides an adaptive rate control algorithm that is based on a rate model of a predictive video encoder. The rate model is a function of a cost, called picture cost, that is represented as a weighted sum of prediction cost and residual cost, and adapts to the local characteristic of a video sequence. Prediction cost, as used herein, represents the estimated number of bits needed to generate an error image, and residual cost, as used herein, describes the difficulty of encoding the resultant error image. An adaptive model is used to estimate the number of bits needed to encode a picture. Furthermore, the model can incorporate a scene change detector, still picture detector, and flash detector to more accurately adapt to the characteristics of the picture” In Paragraph 22, it teaches “The first step of pre-processor 101 is to classify scenes to make rate control stable. The pre-processor 101 classifies scenes by determining scene changes, flash pictures, and still pictures. A scene change between picture n and the previous picture n-1 is determined based on the difference in mean values of co-located blocks of size M.times.N and the sum of absolute differences (SADs) of those blocks.” In Paragraph 44 Yang et al. teaches, “In order to reset RefRCData[j] accurately, the relationships, init_actual_pred_bits versus predCost and init_actual_resi_bits versus resiCost, are obtained by off-line training with many sequences separately for the three different picture types (I, P, & B), QP1 (from Pre Processor), and QP2 (to be used in encoding the current picture). A curve fitting technique is performed using the piecewise linear approximation method.” In Paragraph 45, it teaches “Using cost information and picture coding type from the pre-processor and the initialization function for QP1, the QP2 that provides bits closest to target_bits_gop given in Eq. (2) is found. Next, the average of predCost and resiCost over the GOP for each category indexed by j is calculated, and stored respectively in RefRCdata[j].predCost and RefRCdata[j].resiCost.init_actual_pred_bits and init_actual_resi_bits respectively corresponding to the average values of predCost and resiCost are obtained using the initialization functions for QP1 and QP2. Then, pred_cw and resi_cw are computed using RefRCdata[j].pred.sub.--cw=init_actual_pred_bits/RefRCdata[j].predCost and RefRCdata[j].resi.sub.--cw=init_actual_resi_bits/RefRCdata[j].resiCo- st” This clearly teaches using ratios in the context of a cost and rate analysis over sequences, which is interpreted to be the same as the propagation ratio as claimed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Mao et al. fails to teach “a propagation ratio of a target picture block based on an intra-picture block ratio, in which the intra-picture block ratio is a ratio of the number of picture blocks of intra-picture prediction in the target GOP to the number of picture blocks of inter-picture prediction in the target GOP”. However, Examiner respectfully disagrees. In Paragraph 12, Mao et al. teaches “The method, which may be implemented in the program code or instructions, may further comprise: calculating an intra/inter frame encoding cost ratio of the current frame of picture, the intra/inter frame encoding cost ratio being a ratio of the intra frame encoding cost to the inter frame encoding cost of the current frame of picture; and determining an intra/inter frame target bit rate ratio according to the intra/inter frame encoding cost ratio, the intra/inter frame target bit rate ratio being a ratio of a preset intra frame target bit rate to a preset inter frame target bit rate, and the intra/inter frame target bit rate ratio being positively correlated with the intra/inter frame encoding cost ratio.” In Paragraph 13, Mao et al. teaches “The determining of the intra/inter frame target bit rate ratio according to the intra/inter frame encoding cost ratio may further comprise: comparing the intra/inter frame encoding cost ratio with each preset threshold of a plurality of thresholds, and determining a threshold time interval corresponding to the intra/inter frame encoding cost ratio; and determining, according to the corresponding threshold time interval, the intra/inter frame target bit rate ratio corresponding to the intra/inter frame encoding cost ratio, the intra/inter frame target bit rate ratio being positively correlated with the intra/inter frame encoding cost ratio.” In Paragraph 14, it teaches “The allocating of the intra frame bit rate may further comprise: obtaining a total target bit rate; and allocating the intra frame bit rate according to one or more of: the obtained total target bit rate, the determined intra/inter frame target bit rate ratio, a preset quantity of intra frames, and a preset quantity of inter frames.” In Paragraph 16, Mao et al. teaches “The allocating of the intra frame bit rate according to one or more of: the obtained total target bit rate, the determined intra/inter frame target bit rate ratio, the preset quantity of intra frames, or the preset quantity of inter frames may further comprise: calculating the intra frame bit rate according to the formula of
[00001] Target I = Size * C Num I * C + Num P
where Size is the total target bit rate of the current bit rate control unit, Num.sub.1 is the quantity of intra frames, Num.sub.P is the quantity of inter frames, and C is the intra/inter frame target bit rate ratio.” Thus, the above teachings make it well understood that an intra/inter frame target bit rate ratio, inherently includes a consideration of how many bits are devoted to intra blocks vs inter blocks, in the processing. 
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims would be rejected as before.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483